DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2022 has been entered.
 	Claims 1, 6-8, 10, 11, 16 and 18 are currently amended.  Claim 17 is canceled.  Claims 1-3, 5-16, 18, 19 and 21 are pending review in this action.  The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendments.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Objections
Claim 10 is objected to because of the following informalities. Line 3 of the claim reads in part: “a hydrogen generator coupled to a recirculating hydrogen path provide hydrogen …”.  
It appears that the word “to” has been omitted and the limitation is intended to read: “a hydrogen generator coupled to a recirculating hydrogen path to provide hydrogen …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the membrane" on line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over U.S. Pre-Grant Publication No. 2005/0221133, hereinafter Tanihara.
Regarding claim 1, Tanihara teaches a humidifying apparatus (“water exchanger”) for fuel cells (paragraph [0023]). 
The humidifying apparatus (“water exchanger”) includes a plurality of hollow fiber membranes (1, “hollow tubular structures”) (paragraph [0045]). 
Each hollow fiber membrane (1, “hollow tubular structure”) comprises a membrane material that has high selective permeability to water vapor (paragraph [0039]). Tanihara teaches that the membrane material has a higher water vapor permeation rate than oxygen permeation rate (paragraph [0034]). 
The membrane material is supported by a porous reinforcement layer (paragraph [0041]).
Tanihara teaches gas-supply and gas-discharge ports (4, 5, 6, 7, “manifold”) coupled to the hollow fiber membranes (“tubular structures”) (paragraph [0025] and figures 2-4). The gas-supply ports provide a wet gas on one side of the membrane material and a dry gas on the other side of the membrane. Water vapor from the wet gas selectively permeates through the membrane and humidifies the dry gas (paragraph [0026]). 
Tanihara teaches that the humidifying apparatus (“water exchanger”) is used to humidify a supply gas to a fuel cell and functions in an environment where water vapor, oxygen and hydrogen are present (paragraphs [0010, 0017]).
Therefore the membrane is understood to be selectively permeable to water vapor over hydrogen.  
Alternatively, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that that membrane is selectively permeable to water vapor over hydrogen for the purpose of being able to allow the water vapor to selectively permeate through the membrane and humidify the gas flowing on the opposite side without cross-contaminating the gas stream with hydrogen.
Tanihara’s humidifying apparatus (“water exchanger”) is capable of being operated with wet air and hydrogen.
Tanihara’s gas-supply and gas-discharge ports (4, 5, 6, 7, “manifold”) are capable of being coupled to receive hydrogen from a recirculating hydrogen path for the purpose of adding water from the wet air to the hydrogen and to provide wet hydrogen (“hydrogen and water”) to a hydrogen generator coupled to generate more hydrogen in the recirculating hydrogen path.
It is noted that the instant claims include functional limitations in an apparatus claim. Apparatus claims must be distinguished from the Prior Art in terms of structure rather than function and as long as the prior art contains the structure as recited in the instant claims it will be capable of performing the function. See MPEP 2114. This applies to all grounds of rejections in this office action. 
Regarding claim 2, Tanihara teaches that the manifold (4, 5, 6, 7) includes a first gas-discharge port (5) (paragraph [0025]). The first gas-discharge port (5) is capable of outputting hygrogen and water vapor permeated across the membranes of the hollow fiber membranes (“tubular structures”).
Regarding claim 3, Tanihara teaches that the manifold (4, 5, 6, 7) includes a first gas-supply port (4), which is positioned to receive a first gas and provide the first gas to the hollow side (“lumen”) of the hollow fiber membranes (“tubular structures”) (paragraph [0026]). 
Tanihara teaches that the manifold (4, 5, 6, 7) includes a second gas-supply port (6), which is positioned to receive a second gas and provide the second gas to the space outside the hollow fiber membranes (“tubular structures”) (paragraph [0026]). 
Water vapor is selectively permeated across the membrane of each hollow fiber membrane (“tubular structure”) (paragraph [0026]). 
Tanihara’s apparatus is capable of being operated such that the first gas is dry hydrogen and the second gas is wet air and such that the humidified hydrogen is outputted via the first gas-discharge port (5).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2005/0221133, hereinafter Tanihara as applied to claim 1 above and further in view of U.S. Patent No. 6,403,249, hereinafter Reid and U.S. Patent No. 7,297,429, hereinafter Cavalca.

Regarding claims 5 and 6, Tanihara teaches a humidifying apparatus (“water exchanger”) including tubular structures formed from a membrane selectively permeable to water vapor and a porous support layer. Tanihara teaches that the membrane may be a pefluorocarbon polymer with sulfonic acid groups (paragraph [0038]).
Tanihara fails to teach that the porous support layer comprises polyethylene.
Reid teaches a GORE-SELECT material as a humidification membrane. The GORE-SELECT material includes NAFION (“PFSA”) applied on a substrate of expanded TEFLON. TEFLON is a trade name for polytetrafluoroethylene. Reid teaches that the substrate provides mechanical strength to the humidification membrane. The membrane has a thickness of 20 µm (col. 5, lines 18-30). Therefore, the substrate is expected to have a thickness of less than 20 µm.
The Cavalca reference is assigned to the maker of the GORE-SELECT material. Cavalca teaches that in addition to polytetrafluoroethylene, polyethylene may be used as a reinforcement layer (col. 18, lines 61-63). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a porous reinforcement layer of polyethylene having a thickness of less than 20 µm for the purpose of providing mechanical support to the PFSA layer in Tanihara’s humidifying apparatus (“water exchanger”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2005/0221133, hereinafter Tanihara as applied to claim 1 and further in view of U.S. Patent No. 5,565,166, hereinafter Witzko.
Regarding claim 7, Tanihara teaches a humidifying apparatus (“water exchanger”) including an array of tubular structures formed from a membrane selectively permeable to water vapor and a porous support layer. Tanihara teaches that the membrane may be a pefluorocarbon polymer with sulfonic acid groups (paragraph [0038]).
Tanihara fails to teach that each tubular structure is separated from an adjacent tubular structure by membrane material.
An arrangement of tubular structures separated by membrane material is a well-known configuration in the art of fluid separation – see, e.g. Witzko (figure 1). Witzko’s tubular structures include Nafion supported on a porous support layer (col. 2, lines 54-67; col. 3, lines 1-13).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form tubular structures within Tanihara’s humidifying apparatus (“water exchanger”) in an arrangement which includes membrane material separating adjacent tubular structures without undue experimentation and with a reasonable expectation of success.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2005/0221133, hereinafter Tanihara as applied to claim 1 and further in view of U.S. Patent No. 6,403,249, hereinafter Reid and U.S. Patent No. 5,547,551, hereinafter Bahar.
Regarding claim 8, Tanihara teaches a humidifying apparatus (“water exchanger”) including tubular structures formed from a membrane selectively permeable to water vapor and a porous support layer. Tanihara teaches that the membrane may be a pefluorocarbon polymer with sulfonic acid groups (paragraph [0038]).
Tanihara fails to teach that material of the tubular structures is a laminate of three layers including PFSA, EPTFE and PFSA.
	Reid teaches a GORE-SELECT material as a humidification membrane. The GORE-SELECT material includes NAFION (“PFSA”) applied on a substrate of expanded TEFLON. TEFLON is a trade name for polytetrafluoroethylene. Reid teaches that the substrate provides mechanical strength to the humidification membrane (col. 5, lines 18-30).
The Bahar reference is assigned to the maker of the GORE-SELECT material. Bahar teaches that the membrane is made by coating NAFION (“PFSA”) onto both sides of the EPTFE substrate (col. 13, lines 32-37) – therefore, the membrane is a laminate of PFSA, EPTFE and PFSA.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use an EPTFE substrate, such that the membrane is comprised of a Nafion (“PFSA”), EPTFE, Nafion (“PFSA”) laminate for the purpose of providing mechanical support to the PFSA layer.
	Regarding claim 9, Tanihara as modified by Reid and Bahar teaches that the membrane may be as thin as 0.06 mils (1.5 µm) (Bahar’s col. 5, lines 46-47) – therefore, each layer would be less than 5 µm thick.

Claims 10-12, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2010/0233553, hereinafter Eickhoff in view of U.S. Pre-Grant Publication No. 2005/0221133, hereinafter Tanihara.
Regarding claim 10, Eickhoff teaches a fuel cell-based power generator (figure 7). 
The fuel cell-based power generator comprises a fuel cell (740/760), fuel rods (720) and a water exchanger (paragraphs [0022, 0023] and figure 7). 
Fuel rods (720) produce hydrogen (paragraph [0022]), therefore they are a “hydrogen generator”. 
The fuel rods (720, “hydrogen generator”) are coupled to a recirculating hydrogen path to provide hydrogen to the fuel cell (740/760) (paragraphs [0022, 0023] and figure 7). Hydrogen is the gas supplied to the anode side of fuel cells – therefore it is understood that the hydrogen in Eickhoff’s assembly is supplied to the anode side of the fuel cell (740/760). 
The water exchanger is coupled to receive hydrogen from the recirculating hydrogen path and to provide wet hydrogen (“hydrogen and water”) to the fuel rods (720, “hydrogen generator”) (paragraph [0022] and figure 7). 
The water exchanger includes selectively permeable membranes (725), such as Nafion membranes (paragraph [0022]). Nafion membranes are selectively permeable to water vapor over oxygen and hydrogen. Nafion is a pefluorinated sulfonic acid polymer. Eickhoff does not explicitly describe the geometry of the inner structure of the water exchanger.
Eickhoff fails to teach: 1) hollow tubular structures comprising the membranes and including a porous reinforcement layer; 2) a manifold coupled to the tubular structures to provide the wet air on one side of the membrane and the hydrogen on the other side of the membrane; and 3) that the water exchanger is coupled to receive wet air from a cathode side of the fuel cell.
Regarding 1), the implementation of selectively permeable membranes in the shape of hollow fiber membranes (“tubular structures”) within a humidifier (“water exchanger”) is well-known in the art. See, e.g. Tanihara who teaches hollow fiber membranes (“tubular structures”) comprising a porous support layer and a separation layer (paragraph [0041]). The separation layer may be a pefluorocarbon polymer with sulfonic acid groups (paragraph [0038]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to implement the Nafion membranes as hollow fiber membranes (“tubular structures”) including a porous support layer for the purpose of providing mechanical strength to the membrane and for achieving efficient gas separation.
Regarding 2), Tanihara teaches gas-supply and gas-discharge ports (4, 5, 6, 7, “manifold”) coupled to the hollow fiber membranes (“tubular structures”) (paragraph [0025] and figures 2-4). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement gas-supply and gas-discharge ports (“manifold”) for the purpose of providing the relevant gas streams to opposite sides of the membrane. In the combination of Eickhoff and Tanihara, the gas-supply and gas-discharge ports (“manifold”) would be coupled to receive hydrogen from the recirculating hydrogen path for the purpose of adding water from the wet air to the hydrogen and would provide wet hydrogen (“hydrogen and water”) to the fuel rods (720, “hydrogen generator”) to generate more hydrogen in the recirculating hydrogen path.
Regarding 3), it is well-known that cathode exhaust gas contains large amounts of water vapor – see, e.g. Tanihara, who teaches supplying cathode exhaust gas as a humidifying gas into a humidifier (paragraph [0080]).
Therefore, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use wet air discharged from the fuel cell cathode as the wet air used within the water exchanger of Eickhoff for the purpose of optimizing the resources available in the system.
Regarding claim 11, Eickhoff teaches that wet air and hydrogen stream are separated by the membranes (paragraph [0022]). Therefore, the membranes are “configured to” keep the wet air and the dry hydrogen separate. 
Regarding claim 12, Eickhoff as modified by Tanihara teaches that the hollow fiber membranes (“tubular structures”) are enclosed in a housing (“packaging material”) (Tanihara’s paragraph [0025] and Figure 2).
Regarding claim 15, Eickhoff describes the use of a pump (715) to circulate the hydrogen (paragraph [0022]). Therefore the inside of each hollow fiber membrane is expected to be pressurized relative to the outside.
Regarding claim 21, Eickhoff teaches that the water exchanger outputs humidified hydrogen. Water vapor is provided from air. Eickhoff as modified by Tanihara teaches that the humidification is performed through the membranes of the hollow fiber membranes (“tubular structures”). Therefore, the wet hydrogen is output from the respective hollow fiber membranes (“tubular structures”). Eickhoff as modified by Tanihara teaches that the dehumidified (“dry”) air is output to the environment outside the apparatus (“to ambient”) (paragraph [0079]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2010/0233553, hereinafter Eickhoff in view of U.S. Pre-Grant Publication No. 2005/0221133, hereinafter Tanihara as applied to claim 12 above, and further in view of U.S. Patent No. 5,380,433, hereinafter Etienne.
Regarding claim 13, Eickhoff as modified by Tanihara teaches a housing (“packaging material”). 
Tanihara teaches a polyester film (11) enclosing the hollow fiber membranes (“tubular structures”) and ensures that the degree of spreading of the gas flowing on the outside of the hollow fiber membranes is controlled (paragraphs [0052, 0057, 0059, 0073]).
Eickhoff as modified by Tanihara fails to teach that the housing (“packaging material”) includes a BoPET material.
A known polyester film used to enclose hollow fiber membranes used for gas separation is Mylar (a BoPET material) – see, e.g. Etienne (col. 4, lines 59-66). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a BoPET material to enclose the hollow fiber membranes of Eickhoff as modified by Tanihara for the purpose of controlling the flow of the gas on the outside of the hollow fiber membranes.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2010/0233553, hereinafter Eickhoff in view of U.S. Pre-Grant Publication No. 2005/0221133, hereinafter Tanihara, as applied to claim 12 above, and further in view of U.S. Pre-Grant Publication No. 2016/0006069, hereinafter Gerhardt.
Regarding claim 14, Eickhoff as modified by Tanihara teaches a housing (“packaging material”). The housing (“packaging material”) is formed of a fiber-reinforced resin material (Tanihara’s paragraph [0071]). 
Eickhoff as modified by Tanihara fails to teach carbon fibers.
It is well-known in the art to use carbon fibers to reinforce resin used in housings – see, e.g Gerhardt (paragraph 27). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a carbon-fiber reinforced resin as the material of the housing (“packaging material”) for the purpose of providing a light-weight and strong protective housing for the hollow fiber membranes (“tubular structures”).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2005/0221133, hereinafter Tanihara in view of U.S. Pre-Grant Publication No. 2021/0154624, hereinafter Oh.
Regarding claims 16 and 18, Tanihara teaches a method of forming (“processing”) a humidifying apparatus (“water exchanger”) for fuel cells (paragraph [0023]). 
The method includes forming a plurality of hollow fiber membranes (1, “hollow tubular structures”) (paragraph [0045]). Each hollow fiber membrane (1, “hollow tubular structure”) comprises a membrane material that has high selective permeability to water vapor (paragraph [0039]). Tanihara teaches that the membrane material has a higher water vapor permeation rate than oxygen permeation rate (paragraph [0034]). 
Each hollow fiber membrane (1, “hollow tubular structure”) includes a porous reinforcement layer (paragraph [0041]). The porous reinforcement layer is a porous reinforcement material supporting the membrane material.
Tanihara teaches that the humidifying apparatus (“water exchanger”) is used to humidify a supply gas to a fuel cell and functions in an environment where water vapor, oxygen and hydrogen are present (paragraphs [0010, 0017]). Therefore the membrane is understood to be selectively permeable to water vapor over hydrogen.  
Alternatively, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that that membrane is selectively permeable to water vapor over hydrogen for the purpose of being able to allow the water vapor to selectively permeate through the membrane and humidify the gas flowing on the opposite side without cross-contaminating the gas stream with hydrogen.
Tanihara further teaches gas-supply and gas-discharge ports (4, 5, 6, 7, “manifold”) coupled to the hollow fiber membranes (“tubular structures”) (paragraph [0025] and figures 2-4).
Tanihara does not explicitly teach sealing the hollow fiber membranes (1, “hollow tubular structures”) to the “manifold” using a potting material.
The use of potting material to seal hollow fiber membranes to a manifold is well-known in the art – see, e.g. Oh (paragraph [0095]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to using potting material for the purpose of separating the space outside the hollow fiber membranes (1, “hollow tubular structures”) which is the pathway for the one gas going through the “manifold” from the space inside the hollow fiber membranes (1, “hollow tubular structures”) which is the pathway for the other gas going through the “manifold” without undue experimentation and with a reasonable expectation of success.
Tanihara’s humidifying apparatus (“water exchanger”) is capable of being operated with wet air and hydrogen.
Tanihara’s gas-supply and gas-discharge ports (4, 5, 6, 7, “manifold”) are capable of being coupled to receive hydrogen from a recirculating hydrogen path for the purpose of adding water from the wet air to the hydrogen and to provide wet hydrogen (“hydrogen and water”) to a hydrogen generator coupled to generate more hydrogen in the recirculating hydrogen path.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2005/0221133, hereinafter Tanihara in view of U.S. Pre-Grant Publication No. 2021/0154624, hereinafter Oh as applied to claim 16 above and further in view of U.S. Patent No. 6,149,810, hereinafter Gonzalez-Martin and U.S. Patent No. 5,565,166, hereinafter Witzko.
Regarding claim 19, Tanihara teaches a plurality of hollow fiber membranes (1, “hollow tubular strucutures”) formed of a pefluorocarbon polymer with sulfonic acid groups (paragraph [0038]).
Tanihara fails to teach the instantly claimed steps for forming the hollow fiber membranes (“hollow tubular structures”). 
In the art of fluid separation, the formation of tubular structures made of pefluorinated sulfonic acid polymers by the instantly claimed steps is a known process. See, e.g. Gonzalez-Martin and Witzko. 
Gonzalez-Martin teaches a plurality of tubular channels (“hollow tubular structures”) in a humidifying perfluorinated sulfonic acid membrane. The tubular channels (“hollow tubular structures”) are formed by the following steps: forming a portion of one membrane sheet around a first portion of a plurality of solid tubular structures, forming a portion of another membrane sheet around a second portion of the plurality of solid tubular structures and then sealing the first membrane sheet to the second membrane sheet (col. 12, lines 48-58; col. 13, lines 44-48).
Similarly, Witzko teaches a plurality of tubes (“12, “hollow tubular structures”) in a perfluorinated sulfonic acid membrane. The plurality of tubes (12, “hollow tubular structures”) are formed by the following steps: forming a portion of one membrane sheet (18) around a first portion of a plurality of solid tubular structures (24), forming a portion of another membrane sheet (18) around a second portion of the plurality of solid tubular structures (24) and then sealing the first membrane sheet to the second membrane sheet (col. 3, lines 14-41).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use the method described by Gonzalez-Martin and Witzko for the purpose of forming the hollow fiber membranes (1, “hollow tubular strucutures”) in Tanihara’s assembly.
	

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2010/0190093, hereinafter Lee in view of U.S. Pre-Grant Publication No. 2021/0154624, hereinafter Oh.
Regarding claim 1, Lee teaches a humidifier (100, “water exchanger”) for a fuel cell (paragraph [0025]). 
The humidifier (100, “water exchanger”) comprises a plurality of hollow fiber membranes (120, “hollow tubular structures”) (paragraph [0025] and figure 1). 
Each hollow fiber membrane (120, “hollow tubular structure”) comprises a membrane material selectively permeable to water (paragraph [0035]). Lee teaches the material Nafion (paragraph [0036]). Nafion is known to be selectively permeable to water vapor over oxygen and hydrogen. 
Lee teaches portions of the housing accommodating the first inlet 111a and first outlet 112a (“manifold”) and coupled to the hollow fiber membranes via an adhesive 130 (paragraph [0026] and figure 1). 
The manifold is capable of providing wet air as the wet gas emitted from the fuel cell and hydrogen as the fuel cell reaction gas.
Lee does not explicitly teach a porous reinforcement material.
Oh teaches a humidifier for a fuel cell (abstract). The humidifier includes a plurality of hollow fiber membranes. Each hollow fiber membrane includes two layers – a porous base layer of polyetherimide, polyimide, polyamideimide, polysulfone or polyethersulfone and a coating layer of PFSA (paragraphs [0041, 0046]).  Oh teaches that porosity is necessary in order to ensure a sufficient humidification performance (paragraph [0051]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to have a porous first layer 121 and therefore a “porous reinforcement material” for the purpose of ensuring a sufficient humidification performance. 
Regarding claim 2, Lee teaches that the “manifold” comprises a first outlet (112a), coupled to output the humidified gas including water vapor permeated across the membrane (paragraphs [0026, 0030] and figure 1). The first output is capable of outputting humidified hydrogen.
Regarding claim 3, Lee teaches that the “manifold” comprises a first inlet (111a) positioned to receive dry fuel cell reaction gas and provide the dry fuel cell reaction gas to a lumen within each respective hollow tubular structure (paragraph [0026] and figure 1).
The “manifold” further comprises a second inlet (111b) positioned to receive wet gas emitted from the fuel cell and provide the wet gas emitted from the fuel cell across an outer surface of each respective hollow tubular structure (paragraph [0027] and figure 2). 
Water is transferred from the wet gas to the dry gas through the membrane of each respective hollow tubular structure and output via the first outlet (112a) (paragraph [0030] and figure 1). 
The first inlet (111a) is capable of receiving dry hydrogen and the second intake opening is capable of receiving wet air.
The “manifold” are capable of being coupled to receive hydrogen from a recirculating hydrogen path for the purpose of adding water from the wet air to the hydrogen and to provide wet hydrogen (“hydrogen and water”) to a hydrogen generator coupled to generate more hydrogen in the recirculating hydrogen path.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented Tanihara reference, the previously presented combination of the Eickhoff and Tanihara references and the combination of Tanihara, Oh, Gonzalez-Martin and Witzko were found to address the amended claims.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724